Citation Nr: 0740628	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  00-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to June 
1943.  The appellant is his widow.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1999 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which, in pertinent part, denied entitlement to DIC 
compensation.  

The  appeal was previously before the Board in October 2004, 
at which time the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The veteran died in November 1996 solely from an acute 
myocardial infarction; at the time of the veteran's death, 
service connection was in effect for organic dementia 
secondary to encephalitis with a total disability rating, 
effective June 24, 1993.

2.  At the time of the veteran's death, he had not been rated 
as totally disabled for a continuous period of 10 years, nor 
was he rated as totally disabled continuously since his 
release from active duty and for at least 5 years immediately 
preceding his death. 

3.  There is no specific pleading of clear and unmistakable 
error in any prior decision, and there is no indication of an 
outcome determinative error.

4.  For the continuous period 10 years prior to his death, 
the veteran's service-connected disability was ratable at 70 
percent, and precluded gainful employment. 


CONCLUSIONS OF LAW

The legal requirements for establishing entitlement to DIC 
under 38 U.S.C.A. § 1318 are met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the claimant 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in July 2005, subsequent to the initial 
adjudication of the claim, the RO notified the appellant of 
the evidence needed to substantiate her claim for entitlement 
to DIC compensation.  The letter also satisfied the second 
and third elements of the duty to notify by informing the 
appellant that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element, the May 2005 VCAA letter 
contained a notation that the appellant should provide VA 
with any additional pertinent evidence in her possession.  


The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The appellant was notified of the first three elements of the 
Dingess notice by the July 2005 letter.  While she did not 
receive information regarding the effective date or 
disability rating elements of her claim until August 2007, 
since the claim is being denied, no disability rating or 
effective date will be assigned.  Therefore, the appellant is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the 
appellant, including service medical records, records from 
various federal agencies, and private medical records.  For 
the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.
Legal Criteria

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive, total disability compensation for continuous 
period of at least 10 years immediately preceding death; or 
he was receiving, or was entitled to receive, total 
disability compensation continuously since his release from 
active duty and for at least 5 years immediately preceding 
his death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22(a) (2007).

The provisions of 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, formerly provided that 
benefits could be paid where the veteran was entitled or "for 
any reason... was not in receipt of, but would have been 
entitled to receive compensation" at the 100 percent rate for 
10 or more years immediately preceding death.  38 C.F.R. § 
3.22 (1999).  This language was interpreted as permitting 
"hypothetical entitlement" to benefits under 38 U.S.C.A. § 
1318.  Marso v. Principi, 13 Vet. App. 260 (1999).

Under the theory of "hypothetical entitlement" VA was 
required to determine whether the veteran would have been 
entitled to payment at the 100 percent rate for 10 years 
prior to death if he had filed a claim for the benefit.  Id.  
Hypothetical entitlement was, however, subject to decisions 
made during the veteran's lifetime. Marso v. West, 13 Vet. 
App. at 266 (1999) (under post-March 1992 version of 
applicable regulation, where prior final VA determination had 
denied veteran total disability rating, so that veteran had 
not been rated totally disabled for 10 continuous years prior 
to his death, survivor under section 1318(b) must demonstrate 
CUE in prior VA determination in order to establish 
eligibility under section 1318(b)(1). 

On January 21, 2000, VA amended 38 C.F.R. § 3.22 to clarify 
that the award of DIC benefits was limited to cases where the 
veteran, during his or her lifetime, had established the 
right to receive total service connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318, or would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000) (codified at 38 
C.F.R. § 3.22 (2000)). The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.

In National Organization of Veteran's Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F. 3d 1373, 1377 (Fed. 
Cir. 2003) (NOVA II), the Federal Circuit observed that VA 
had determined that the "entitled to receive" language under 
38 U.S.C.A. § 1318 should be interpreted in accordance with 
the revised 38 C.F.R. § 3.22.  The Federal Circuit also held 
that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-1380.

However, in Friedlund v. Nicholson, the Court held that if an 
appellant's claim was pending at the time 38 C.F.R. § 20.1106 
was amended, the appellant is entitled to adjudication of his 
or her claim that the veteran was hypothetically entitled to 
receive a total disability evaluation under the de novo 
standard of review.  Friedlund v. Nicholson, 21 Vet. App. 
380, 385 (2007).  Therefore, "hypothetical entitlement" is 
a viable basis for payment of benefits under 38 U.S.C.A. 
§§ 1311(a)(2) or 1318 if the claim was filed before January 
21, 2000.  As the appellant's claim for DIC benefits was 
received by VA in July 1999, the Board must consider whether 
the veteran was entitled to a total disability evaluation for 
a continuous period of at least 10 years immediately 
preceding death based on "hypothetic entitlement".

The Board must also consider the post-revision meaning of 
"entitled to receive" under 38 C.F.R. § 3.22.  The Board must 
therefore consider whether, at the time of his death, the 
veteran had a service-connected disability rated as totally 
disabling but was not receiving compensation because 1) VA 
was paying the compensation to his dependents; 2) VA was 
withholding the compensation to offset an indebtedness; 3) he 
had applied for compensation but was not receiving total 
disability compensation due solely to clear and unmistakable 
error in a VA decision; 4) he had not waived retired or 
retirement pay in order to receive compensation; 5) VA was 
withholding payments as required by law.  38 C.F.R. § 3.22 
(b) (2007).

Analysis

The appellant contends that she is entitled to DIC 
compensation under 38 U.S.C.A. § 1318 as the veteran should 
have received a total disability rating for his dementia 
prior to the currently assigned June 24, 1993, effective 
date.  As noted above, the Court has established that 
"hypothetical entitlement" is a viable basis for the award 
of benefits under either 38 U.S.C.A. §§ 1311(a)(2) or 1318 if 
the claim is received prior to January 1, 2000.  Friedlund, 
21 Vet. App. at 385.  As the appellant's claim for DIC 
benefits was received by VA in July 1999, the appellant can 
succeed on her claim by: (1) meeting the statutory duration 
requirements for a total disability rating at the time of the 
veteran's death, including a showing of "hypothetical 
entitlement"; (2) showing that such requirements would have 
been met but for CUE in a previous decision; (3) showing that 
there were administrative circumstances preventing payment 
that the veteran would otherwise have been entitled to; or 
(4) showing that additional evidence had been submitted to VA 
that was new and material and consisted of service department 
records.

With respect to the appellant's "hypothetical entitlement" 
theory, 38 C.F.R. § 3.22(a) allows for the payment of DIC 
benefits if a veteran was entitled to receive a total 
disability compensation for a continuous period of at least 
10 years immediately preceding his or her death.  
Accordingly, the Board must determine whether the medical 
evidence of record establishes that a 100 percent rating was 
warranted for the veteran's service-connected psychiatric 
disability for the period prior to November 1986, that is, 10 
years before his death in November 1996.  

After review of the medical evidence of record, the Board 
finds that the veteran's service-connected psychiatric 
disability did not most nearly approximate the criteria 
associated with a total disability rating for the period ten 
years preceding his death.  Under the criteria for rating 
mental disorders, a 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The medical evidence of record shows that the veteran 
incurred encephalitis and scarlet fever during active duty 
service.  He was discharged because of these conditions in 
June 1943, and was service-connected for toxic psychoneurosis 
in February 1944.  A 10 percent disability rating was 
assigned, effective July 2, 1943.  The veteran's 100 percent 
evaluation was assigned in a November 1994 rating decision, 
effective June 24, 1993, and his disability was 
recharacterized as organic mental syndrome.  

The veteran was hospitalized in March 1981 for control of 
diabetes.  At that time, he was noted to have a psychiatric 
history of a passive aggressive personality that was treated 
with Elavil and Ativan.  No other psychiatric findings were 
made.  Six years later, in April 1987, the veteran was 
hospitalized for a work-up of depression and memory loss.  
His speech was regular and his mood was depressed and very 
anxious.  He showed no evidence of delusions or 
hallucinations, and had no suicidal or homicidal ideation, 
intent or plan.  He was well-oriented, and while his remote 
memory was somewhat reduced, his immediate and recall memory 
were intact.  His wife stated that he had poor judgment and 
insight as he bought many unnecessary objects and hoarded 
them in their home.  The veteran was seen by a neurologist 
who found that he did not have progressive memory loss.  He 
responded well to medications and was discharged in good 
condition.  The diagnosis was major depression.  He was found 
to be competent to handle his own money and to be greatly 
improved at discharge in August 1987. 

The veteran was hospitalized again in October 1987 for an 
exacerbation of his depressive dysphoria.  He complained of 
depressive dysphoria with fainting spells.  Mental status 
examination showed that the veteran was active, anxious, and 
cooperative.  He denied hallucinations and no psychotic 
symptoms were noted.  He had no suicidal or homicidal 
ideation and was oriented and alert.  He was discharged in 
November 1987 at his request and was diagnosed with recurrent 
major depression and dysthymmic disorder.  

In June 1990 the veteran was provided a VA psychiatric 
examination and general medical examination.  He reported 
having no memory since his discharge from active duty service 
in 1943 following encephalitis and scarlet fever.  He was 
unable to give a quick answer when asked what year he entered 
the service.  He also stated that except for traveling 
between his house and the VA he did not venture very far 
because he would forget where he was going and could not 
retrace his steps.  Mental status examination revealed a 
physically and mentally depressed individual.  He had great 
difficulty verbalizing and remembering things in order to 
verbalize them.  His recent memory was markedly impaired, and 
his remote memory was only somewhat less impaired.  There was 
no evidence of psychosis, hallucinations, or delusions.  
There was a decrease in concentration and attention span that 
was commensurate with either depression or some organic 
ailment.  The examiner found that the veteran's confusing 
array of symptomatology may have been due to recurrent major 
depression that was sequelae of his past encephalitis.  

During VA hospitalization in November 1993, it was reported 
that the veteran had experienced a "terrible depression" in 
1979, when he had been unable to function at work and been 
hospitalized.  

With respect to the veteran's employment history, the records 
shows that following his discharge from service in 1943, he 
was employed as a mechanic.  In June 1993, the veteran 
submitted an application for increased compensation based on 
unemployability.  He reported that in 1951 he became a 
machine operator, and retired from this position at the age 
of 58, after 26 years of employment, in 1977.  He asserted 
that his psychosis had caused him to stop working.  During an 
August 1962 VA examination, the veteran reported that he was 
assigned to light duty and that he was not allowed to work 
around machinery with moving parts due to his disability.  

In a March 1994 rating decision the RO denied entitlement to 
a total rating for compensation based on individual 
unemployability (TDIU) and confirmed a 50 percent rating for 
the veteran's sole service connected disability, major 
depression with a history of encephalitis.  In April 1994, 
the veteran's representative submitted a notice of 
disagreement with this decision.

In June 1994, the RO issued a statement of the case on the 
TDIU and increased rating issues.  The veteran's 
representative submitted a substantive appeal later that 
month.  The substantive appeal contained argument pertaining 
only to TDIU.

In a November 1994 rating decision the RO granted a 100 
percent rating for the service connected disability described 
as organic dementia secondary to encephalitis.  The effective 
date for this rating was June 24, 1993, the date of receipt 
of the TDIU claim.  The veteran was notified of this decision 
and of his appellate rights in December 1994, but did not 
submit a notice of disagreement and the decision became 
final, absent clear and unmistakable error.

The Board finds that the medical evidence of record does not 
establish that a 100 percent rating is appropriate for the 
veteran's psychiatric disability for a period of 10 years 
prior to his death in November 1996.

The November 1994 rating decision that set the effective date 
for the 100 percent schedular rating was final, and an 
earlier effective date would require a showing of clear and 
unmistakable error. 

The Court has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established:

(1) ...the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e. more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied, (2) the error 
must be "undebatable" and of the sort 
"which had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE [clear 
and unmistakable error] must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).  In Caffrey v. 
Brown, 6 Vet. App. 377 (1994), the majority of the court held 
that failure on the part of VA to comply with its duty to 
assist veterans with the development of their claims could 
never constitute clear and unmistakable error.  The Court 
reached this conclusion on the basis that such a failure 
creates only an incomplete record, not one which is 
inaccurate.  Caffrey, 6 Vet. App. at 383.

The United States Court of Appeals for the Federal Circuit 
has held that in order to be CUE, the error must be of a type 
that is outcome determinative.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
In this case the appellant has not made any specific 
allegation of error in the November 1994 rating decision.  
The RO reasonably concluded that the veteran's claim for 
increase was received in June 1993, and while the veteran 
reported that he had been unemployed for many years prior to 
that claim; there was no documentation that the psychiatric 
disability was totally disabling in the year prior to that 
date.  38 C.F.R. § 3.400(o) (2007).

Treatment records dated in the late 1980s and early 1990s 
could have been construed as earlier claim for increase.  
38 C.F.R. § 3.157 (2007).  These records, however, contained 
no clear opinions as to the severity of the psychiatric 
disability and did not undebatably require the grant of a 100 
percent rating prior to June 1993.

The veteran did perfect an appeal of the TDIU.  The grant of 
a 100 percent schedular rating rendered this issue moot, 
prior to June 1993.  VAOPGCPREC 6-99, 64 Fed. Reg. 
52375(1999).  The veteran's potential entitlement to a TDIU 
prior to that date was not rendered moot.  Cf. Andrews v. 
Principi, 421 F.3d 1278, (Fed. Cir. 2005) Roberson v. 
Principi, 251 F.3d 1378, 1381 (Fed. Cir. 2001) (holding that 
erroneous failure of VA to construe veteran's pleadings to 
raise a TDIU claim could be considered on a CUE motion).

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities: Provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, disabilities of one or both upper extremities, 
or of one or both lower extremities, including the bilateral 
factor, will be considered a single disability. 38 C.F.R. § 
4.16(a) (2007).

Failure to satisfy these percentage standards is not an 
absolute bar to an award of TDIU, however. Under 38 C.F.R. § 
4.16(b) (2007), if a veteran is shown to be unemployable by 
reason of service connected disabilities, but fails to meet 
the percentage standards of 38 C.F.R. § 4.16(a), the case 
must be submitted to the Director of the VA Compensation and 
Pension Service for extraschedular consideration. 38 C.F.R. § 
4.16(b).

The appellant has merely made a general assertion that there 
was error, without specifying the error.  In the absence of 
any specificity, she has not reasonably raised a valid claim 
of CUE and there is no obligation on the part of the Board to 
adjudicate such a claim.  Id at 45.

The veteran was not in receipt of a single 70 percent 
evaluation prior to June 1993, but a TDIU could be assigned 
if the veteran's service connected disability was "ratable" 
at 70 percent and rendered him unemployable.

The evidence for the period from November 1986 to June 1993, 
i.e. the remainder of the 10 year period prior to the 
veteran's death, is not clear cut.  At times the veteran was 
noted to be functioning relatively well, but he was also 
reported to have significant memory problems, including 
problems remembering how to use machinery or drive.  He 
underwent several periods of hospitalization, and 
participated in adult day care.

Under the rating criteria then in effect, a 70 percent rating 
was warranted when there was severe impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 
9207 (1996).  The veteran contended that the psychiatric 
disability precluded gainful employment throughout this 
period.  

Resolving reasonable doubt in the appellant's favor, the 
Board finds that the service connected psychiatric disability 
was ratable at 70 percent and precluded gainful employment 
for the 10 years immediately preceding the veteran's death.  
Hence hypothetical entitlement was demonstrated.  Entitlement 
to benefits under 38 U.S.C.A. § 1318 is, therefore, granted.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


